Hill, C. J. The appellants were convicted in the Clay Circuit Court of the crime of illegal cohabitation, and appealed. The trancript contains record entries, documents filed, the stenographer’s report of the evidence, and other matters showing a trial and conviction, but does not contain any bill of exceptions. All the matters presented for reversal are dependent upon a bill of exceptions to put them into the record. Possibly appellants thought the certificate of the stenographer brought their evidence and exceptions into the record; but, without it being so incorporated by the trial judge, 'it of course serves no such purpose. Judgment affirmed.